DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 10/28/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
 Claims 1-20 stand rejected. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 10/28/2021, with respect to 112(a) rejection and specification objection have been fully considered and are persuasive.  The 112(a) rejection and specification objection has been withdrawn. 

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kenley et al. (US5,932,103; hereinafter “Kenley”) in view of Burger (US3357565). 
Applicant’s claims are directed toward an apparatus.
Regarding claims 1-10; Kenley discloses a dialysis machine comprising 
A) an extracorporeal blood circuit (See Kenley Fig. 2, C3L58; extracorporeal circuit 24) having a blood pump arranged therein, a control unit, a dialyzer, and a dialysate circuit (See Kenley Fig. 1-2, C4L30-38; C4L45-50; Blood pump 44 is located in the extracorporeal circuit 24, an interface housing 15, dialyzer 46, with a dialysate circuit 72.), 
B) said dialyzer having a dialysis membrane which separates its blood side from its dialysate side (See Kenley Fig. 2, C4L30-38; dialyzer 46 contains a membrane 45 that separates the blood side, and further removes blood-borne toxins and excess water), 
C) said control unit being configured to carry out a conditioning cycle which includes a conditioning phase in which an ultrafiltration rate exceeds the blood flow through the dialyzer which is conveyed by the blood pump, so that liquid is withdrawn from the blood in the dialyzer and the blood is thickened in the (See Kenley C3L1-15, C6L54-59, C6L22-50, Fig. 2, Table 1; The blood pump 44 pumps the patient’s blood into the extracorporeal circuit 24, which creates a pressure differential at the dialyzer membrane 45 with a pump in the dialysate circuit 72 – so as to draw the priming fluid across the dialyzer membrane 45, and into the dialysate circuit. The ultrafiltration pump 86 or dialysate pump 56 creates a negative pressure in line 78 to draw the priming fluid across the membrane 45 into lines 74/76 (that’s attached to the dialysate line), and pump fluid into line 78 through manifold 80 into lines 84/88 into ultrafiltration tank 90. Furthermore, Table 1 indicates that the blood line pump (BLP) rate is lower than the ultrafiltration pump (UFP) rate. Negative pressure indicates that the outlet flowrate is greater than the inlet flowrate.).
Kenley does not disclose pressure differences are reduced over the length of the dialyzer, to achieve a more uniform deposition of proteins on the dialysis membrane.
Burger relates to the prior art by disclosing a dialyzer (See Burger abstract). Burger further indicates that a lack of uniform fluid pressure over an entire area of the membrane results in inefficiency (See Burger C1L45-48, C1L55-58, C3L58-61; uniform pressure throughout the length of the tube provides for more efficient ultrafiltration because of its more efficient use of the entire area of the membrane.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Kenley’s dialysis system with Burger’s usage of a uniform pressure across the membrane (i.e. a very low pressure difference) in order to provide a more efficient ultrafiltration by utilizing the entire area of the membrane (See Burger C1L45-48, C1L55-58, C3L58-61).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: A dialysis machine in accordance with claim 1, characterized in that the conditioning cycle is carried out at the start of the treatment (See Kenley C5L16-31, C6L22-50, Fig. 2; prior to the initiation of a dialysis session the extracorporeal circuit 24 is primed with a physiologic fluid. The priming fluid is then withdrawn through the dialyzer via the ultrafiltration pump or dialysate pump, as well as the blood pump).
Claim 3: A dialysis machine in accordance with claim 1, characterized in that the ratio of the ultrafiltration rate to the blood flow rate caused by the blood pump amounts to between 1.5 to 1 and 2.5 to (See Kenley Table 1; UFP rate:BLP rate is 150:75 = 2:1; alternatively BLP flow rate may be 98.41/90.44.).
Claim 4: A dialysis machine in accordance with claim 1, characterized in that little or no dialysate flows into the dialysate side of the dialyzer during the conditioning phase (See Kenley C5L16-31, C6L22-50; the extracorporeal circuit 24 is filled completely with primed fluid. The priming fluid is then withdrawn through the dialyzer via the use of blood pump 44 and ultrafiltration pump 86 or dialysate pump 56, which creates a negative pressure differential. The priming fluid is thus removed from the dialyzer membrane 45 and into the dialysate circuit.).
Claim 5: A dialysis machine in accordance with claim 1, characterized in that the duration of the conditioning phase amounts to 15 to 120 seconds, and preferably 30 to 60 seconds (See Kenley Table 1; time for priming is anywhere from 43.2-81.6 seconds).
Claim 6: A dialysis machine in accordance with claim 1, characterized in that a fluid volume of between 20% and 70%, and preferably of between 30% and 60%, of the total volume of the blood side of the dialyzer is withdrawn through the dialysis membrane during the conditioning phase (See Kenley Table 1, C7L65-68; 50 or 90% priming fluid may be drawn across the dialyzer membrane into the dialysate circuit).
Claim 8: A dialysis machine in accordance with claim 1, characterized in that the conditioning cycle comprises a flushing phase which follows the conditioning phase and in which the blood flow through the dialyzer generated by the blood pump exceeds the ultrafiltration rate (See Kenley C6L22-50, C8L47-61, Fig. 2, Table 1; after the priming fluid is pulled through the dialyzer, it is then moved to an ultrafiltration tank, i.e. flushed out of the dialyzer and to another area).).
Claim 9: A dialysis machine in accordance with claim 8, characterized in that the blood volume used in the flushing phase to flush the blood chamber of the dialyzer amounts to 0.5 to 5 times, and preferably 1 to 2 times, the blood chamber volume (See Kenley C5L16-31, C6L22-50, C8L47-61, Fig. 2, Table 1; prior to the initiation of a dialysis session the extracorporeal circuit 24 is primed with a physiologic fluid. The priming fluid is then withdrawn through the dialyzer via the ultrafiltration pump or dialysate pump, as well as the blood pump. The fluid is then pulled and deposited into an ultrafiltration tank – The fluid flushed through the dialyzer is the same amount that was located in the blood chamber)
Claim 10: A dialysis machine in accordance with claim 1, characterized in that the dialysis machine has a substitution line which preferably leads into the venous line of the extracorporeal blood circuit, with the control unit being configured such that the fluid volume withdrawn in the conditioning phase in the dialyzer is at least partly substituted using this line, preferably after the conditioning phase and during the flushing phase (See Kenley Fig. 2, C8L52-61; the priming fluid is drawn through the dialyzer may then enter lines 82/88. The fluid entering those lines may further return the fluid to the patient. This return step is occurring after the priming fluid is pulled through the dialyzer.).
Claim 11: The dialysis machine in accordance with claim 1, wherein the ratio of the ultrafiltration rate to the blood flow rate caused by the blood pump amounts to between 1.8 to 1 and 2.2 to 1 (See Kenley Table 1; UFP (ultrafiltration pump rate) and BLP (blood pump rate) have a ratio of 2 ([150 mL/min] / [75 mL/min]).
Claim 12: The dialysis machine in accordance with claim 1, wherein the ratio of the ultrafiltration rate to the blood flow rate caused by the blood pump amounts to approximately 2 to 1 (See Kenley Table 1; UFP (ultrafiltration pump rate) and BLP (blood pump rate) have a ratio of 2 ([150 mL/min] / [75 mL/min]).
Claim 13: The dialysis machine in accordance with claim 1, wherein a duration of the conditioning phase amounts to 30 to 60 seconds (See Kenley Table 1; the priming phases are shown to have run between the range of 43.2-81.6 seconds).
Claim 14: The dialysis machine in accordance with claim 1, wherein a fluid volume of between 30% and 60% of a total volume of the blood side of the dialyzer is withdrawn through the dialysis membrane during the conditioning phase (See Kenley Table 1; time for priming was 43.2 second (i.e. 0.72 min) * 75 mL/min = 54 mL / 108 mL = 0.5 = 50% total volume).
Claim 15: The dialysis machine m accordance with claim 7, wherein the conditioning cycle is repeated at least three times (See Kenley Table 1; there are multiple cycles run between different dialyzer types).
Claim 16: The dialysis machine in accordance with claim 15, wherein the at least three conditioning cycles are repeated directly following one another (See Kenley Table 1; there are multiple cycles of priming performed on the dialyzers)
Claim 17: The dialysis machine in accordance with claim 7, wherein the conditioning cycle is repeated between three times and six times (See Kenley Table 1; there are multiple cycles run between different dialyzer types.). 
Claim 18: The dialysis machine in accordance with claim 8, wherein a blood volume used in the flushing phase to flush the blood side of the dialyzer amounts to 1 to 2 times a volume of the blood side (See Kenley Table 1; dialyzer volume is 110, while the total volume moved is 204 (1.85)).
Claim 19: The dialysis machine in accordance with claim 10, wherein the substitution line leads into the venous line of the extracorporeal blood circuit (See Kenley Fig. 2, C8L52-61; the priming fluid is drawn through the dialyzer may then enter lines 82/88. The fluid entering those lines may further return the fluid to the patient (i.e. to the venous line)).
Claim 20: The dialysis machine in accordance with claim 8, wherein the control unit is configured such that the fluid volume withdrawn in the conditioning phase in the dialyzer is at least partly substituted using a substitution line of the dialysis machine after the conditioning phase and during the flushing phase (See Kenley Fig. 2, C8L52-61; the priming fluid is drawn through the dialyzer may then enter lines 82/88.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory  from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779